﻿Our association with Ambassador Salim in his capacity as Chairman of the special Committee on decolonization gives me added pleasure as I offer him our congratulations on his election as President of this session of the General Assembly.
197.	I take this opportunity also to thank his predecessor, Ambassador Lievano, for the manner in which he conducted the previous session of the General Assembly.
198.	Early this year I had the honour and pleasure of representing my country at the independence celebrations in Saint Lucia. It is therefore a matter of particular pleasure for me to welcome it to our Organization and to extend our co-operation to it.
199.	Nine years ago today, Fiji became a Member of the United Nations. The intervening nine years have for us been full of excitement in our endeavours to build a nation based on tolerance and mutual understanding. We have had our successes, and our disappointments also. However, the experience of being independent, of being able to decide things for ourselves, has been exhilarating and challenging.
200.	We have during this same period enlarged our circle of friends, first within the region. We have witnessed the emergence of new nations in the South Pacific—Papua New Guinea, Tuvalu, the Solomons, and Kiribati. We look forward to the New Hebrides next year assuming its rightful place, and we also hope that others too in the South Pacific will join the expanding group of independent States in the region.
201.	Since becoming independent we have tried to foster regional co-operation because we believe that for us in the South Pacific, scattered, as we are, over a large expanse of ocean, there are problems that are best resolved on a regional basis. Arising out of this belief, we have encouraged and participated very actively in the establishment and development of several regional institutions: the University of the South Pacific, the South Pacific Forum and its executive arm the South Pacific Bureau for Economic Co-operation, the South Pacific Commission and, the most recently created, the South Pacific Fishery Agency.
202.	Speaking of widening our circle of friends, we have been more than encouraged by the wide range of assistance we have received from many since we became independent. In particular, we are grateful to our near neighbours Australia and New Zealand, to the United Kingdom and the European Economic Community, among others, and, finally, to the United Nations itself and its specialized agencies. The fact that we are a party to the Lome Convention has provided us with a unique opportunity to forge new links with Africa. It has also given us a better perspective and insight concerning Africa and its aspirations to social, economic and political betterment. Moreover, this membership has enabled us to continue our contacts with the Caribbean countries with which we share certain common characteristics and development objectives.
203.	In the United Nations itself, the most important benefit we have derived is the opportunity to be heard. No other international forum exists which treats States of different sizes, wealth and power on an equal footing, as does the United Nations. It is vital that this important characteristic remain intact. It would in our view destroy the universal character of the United Nations if Member States were categorized on any basis other than that of sovereign equality.
204.	Equally, another most important advantage of being a Member of the United Nations is the opportunity it affords us to participate in the discussion of a wide range of issues many of which affect us nationally, regionally and on the international level. Again, our participation on an equal footing with many others who are better endowed with resources is an advantage that we value very greatly. In this regard we have attempted to play an active role, especially through our membership of the Special Committee on decolonization, UNDP and, of course, the Third United Nations Conference on the Law of the Sea, to name but a few areas. These are very positive elements in our experience as a Member.
205.	An area in which we have always had great interest and concern is that of human rights. We are concerned because our own society is a multiracial, multicultural and multi-religious one, and, in our view, in such a society great care and sensitivity are needed to ensure that no segment of the community is deprived in any way.
206.	We are of course saddened and discouraged by the continued violations of human rights in many parts of the world. We feel that violations, especially those that take place under the pretext of national security, diminish and lower the esteem in which our Organization should be held.
207.	What makes it more disconcerting is that there are some who are ready to stand on the prosecutor's chair and point at others when their own record will not stand up to close scrutiny. At times, elements within our Organization have taken it upon themselves to be both judge and jury at the same time. Furthermore, the disparities and the wide gulf existing between the rhetoric uttered in the conference halls and what takes place on the ground has led many of those who are well disposed towards our Organization to lose their sense of equanimity. We also find a tendency for some to go by the letter of the law, so to speak, and to ignore certain realities. Speaking from this rostrum on 21 October 1970, our Prime Minister, the Rt. Hon. Ratu Sir Kamisese Mara, observed that:
"the setting of standards must not assume that there are universal solutions to problems in all parts of the world. There must be particular diagnoses of the problems and special treatment for special cases."12
208.	We have followed with interest and concern the anguish of the boat people. We are encouraged by the bold and courageous initiative taken by the Secretary- General to convene an international Meeting in Geneva to deal with this refugee situation. While the actions and assistance that flowed from the Meeting are to be com-mended, we believe that, if a permanent and durable remedy is to be found, clearly the root-causes of why so many people risk their lives to leave their own countries must be determined and resolved. Yet only too often we sense a reluctance on the part of our Organization to come to grips with such situations, particularly if the major Powers are involved.
209.	While major international political difficulties remain unresolved, we are encouraged by some actions and movements of late. On Zimbabwe, for instance, we hope that the meeting now being held in London will lead to a happy and satisfactory conclusion for all concerned.
210.	The resolution of the complex Middle East issue is urgent because genuine peace has remained elusive for the last 32 years. Speaking from this rostrum last year, the representative of my delegation welcomed the bold initiatives that led to the Camp David agreements and the signing of the peace' treaty between Egypt and Israel.  We have continued to follow closely the turn of events, including such developments as the recent Israeli withdrawal from some occupied territories, such as the Egyptian Sinai. But much remains to be done, for there are still Arab areas under Israeli occupation. If a just and enduring solution is to emerge in this long-troubled region, it is imperative that continued efforts be directed towards the attainment of a comprehensive solution, embracing all aspects of the question, including the national rights of the Palestinian people.
211.	There is a wide consensus that the matter of Palestinian rights is at the heart of the Middle East question. It would therefore seem important to bring the Palestinian representatives into the negotiating processes. Recently, there have been some signs of contact and dialogue. We believe that such dialogue and discussions offer encouraging prospects for the peaceful solution of the entire problem. However, it needs to be reiterated that a just and lasting peace in the area could result from the recognition of the inalienable right of the Palestinian people to their national homeland, as well as the acceptance of the rights of all States in the region, including that of Israel, to exist within secure and recognized borders.
212.	While we have been encouraged by the Camp David initiative and the subsequent discussions between the parties involved, we have nevertheless noted with dismay the recent decisions concerning Israeli settlements and the sale of occupied Arab lands. We view these actions as counter-productive to the ongoing negotiations.
213.	We continue to note with concern the inevitable effects, on Lebanon, of events in the Middle East only too often with tragic consequences. For Lebanon's once thriving multicultural society seems almost to have lost the peace and stability it once enjoyed. The reality of the situation is that a sovereign State Member of the United Nations finds itself increasingly the victim of situations emanating largely from beyond its borders. And faced with this reality, my delegation feels it vital that the sovereignty, independence and territorial integrity of Lebanon be respected.
214.	Following a spate of violence, from which the practice of the so-called pre-emptive strikes cannot be divorced, a fragile peace appears to exist in Lebanon today. We are concerned at the continued attacks on targets in southern Lebanon, particularly when these affect civilian populations. We therefore appeal to all to exercise maximum restraint and thereby allow full normality to return to the area.
215.	It was because of our firm commitment to inter-national peace and security that we decided to contribute to the United Nations peace-keeping efforts in Lebanon. I need not dwell on the importance of the United Nations efforts in this regard, for the Secretary- General has treated this subject with his usual eloquence in his annual report to this Organization. What must be recalled, though, is that peacekeeping responsibilities need not be the exclusive domain of some. For, after all, the maintenance of global peace and security remains the dominant preoccupation of this world Organization, and our practical contributions towards this end should, we believe, correspond with the solemn pledges that we undertook in accepting the provisions of the United Nations Charter.
216.	Fiji remains committed to its participation in the United Nations peace-keeping operations in Lebanon. However, it would be less than honest of me not to mention the drain on our limited financial resources as a result of our participation. We are sure that other troop contributors to this most difficult peace-keeping operation, especially those from developing countries, also feel the financial strain. Yet, this would not be the situation if Member States adhered to their obligation to contribute to the peace-keeping operations of the United Nations. We call on the General Assembly to make a bold decision on this question during this session. The responsibility of peace-keeping is an international one and should not be left to the few. We hope that the rhetoric displayed by most of us on the question of peace will be matched by positive action. The Secretary-General, who is carrying out the direction of the Security Council in this regard, is placed in an impossible position when some refuse to honour their obligations.
217.	We are encouraged to note that the formal adoption of a convention by the Third United Nations Conference on the Law of the Sea is envisaged for August 1980. Such an accomplishment would give a tremendous uplift to international co-operation within the United Nations system at a time when other multilateral negotiations now taking place within the framework of the United Nations are clearly facing difficulties. It is essential that all States should take urgent heed of the dangers of any further delay and reassess their positions to complete the long-sought convention. Any delay will not only jeopardize a rational use of the seas and its resources but will also cast a dark cloud on the ability of the United Nations to act as a forum for multilateral negotiations. 
218.	Many of the carefully negotiated and generally acceptable provisions of the negotiating texts of the Conference have already found recognition in much national legislation, thus allowing many States to claim appropriate jurisdictions and to assume appropriate ob-ligations, particularly with regard to living resources of the sea. The development of the law relating to resource jurisdiction has been particularly significant to developing countries, such as my own, which are small islands. Under the protection of the newly recognized jurisdictions, fishing has become a significant export industry for my country. There is promise of substantial growth of this industry. However, like many others, we require assistance to develop these resources and co-operation in their rational use.
219.	The most important species of fish that our fishing industry is dependent upon is tuna, and we call upon all States to recognize our sovereign rights over that species and other migratory species in our 200-mile exclusive economic zone. Such a recognition by all would be in accordance with the accepted norms of the law of the sea and is vital to our new industry. No form of assistance can be a substitute for the legitimate recognition of our sovereign rights over our own resources. In this respect, we look forward to the cooperation of distant-water fishing countries which have fleets in the region. We hope that it will not be necessary to ask the General Assembly to request an advisory opinion from the International Court of Justice on this issue.
220.	In order to secure an orderly development of new jurisdictions over the living resources of our seas, Fiji has joined in regional co-operation with other South Pacific countries to set up the South Pacific Fishery Agency, whose main function is to harmonize fisheries policies in the region and to adopt a co-ordinated approach in their negotiations with distant-fishing countries. Although the South Pacific Fishery Agency is restricted to the countries members of the South Pacific Forum, a study is being made of the desirability of setting up a wider organization to include countries from outside the South Pacific with fishing fleets in the region to co-ordinate the conservation of highly migratory species such as tuna. It is our hope that our aspirations to develop a rational regime for the living re-sources of our region will acquire the full support and co-operation of all the countries concerned.
221.	It would be superfluous and time-consuming were I to repeat the litany of outstanding economic issues which remain unresolved. Suffice to say that my delegation is hopeful that the ongoing international negotiations, some of which unhappily have come to a dead stop, will eventually lead to mutually satisfactory conclusions between the developed and developing countries.
222.	Yet, one problem remains to be singled out because of the heavy burden it has imposed on economies such as ours. I refer to the ever-increasing cost of imported fuel.
223.	Apart from the immediate needs of finding the necessary funds to pay for imported fuel, the long-term effects of this on development can be catastrophic. As we are a non-producer of oil, the high cost of imported fuel has severely eroded our slender balance of payments. This, we believe, is an area which requires urgent international action if total disaster is to be avoided.
224.	The problems faced by Fiji, and indeed our neighbours, in providing energy at a reasonable cost are similar to those of other developing countries, though perhaps exacerbated by our extreme dependence upon imported oil and the high cost of shipping it. As in most countries, efforts have been made since 1974 to conserve fuel and to exploit indigenous energy resources in order to reduce dependence upon costly and increasingly uncertain oil supplies. However, we cannot say that any of the various policies or activities adopted to reduce consumption of oil have had a measurable impact on total fuel imports, the over-all pattern of energy use or energy supplies to rural areas.
225.	Within the Pacific Islands, the South Pacific Bureau of Economic Co-operation is being asked to establish a regional alternative energy programme and to monitor the terms under which we buy oil. On the global level, we feel that the international community will need to deal vigorously with the energy issue and launch a co-ordinated and imaginative effort in this field and, in particular, to address itself to the urgent problems of the oil-importing developing countries. In this regard, we also look forward to participating actively in the preparatory work of the United Nations Conference on New and Renewable Sources of Energy scheduled for 1981.
226.	We also wish fully to associate ourselves with the declaration of the Ministers for Foreign Affairs of the Group of 77 calling for specific action to overcome economic problems arising from the handicaps facing the land-locked and island developing countries as well as the economic problems facing the most seriously affected countries.
227.	Consistent with the need to overcome the impact of our special problems, Fiji actively participated in the negotiation of the new Lome Convention between the European Economic Community and African, Caribbean and Pacific States. We have, of course, received relief from its STABEX scheme and, despite its many shortcomings; the scheme is tangible and operational. For countries such as Fiji, which depend greatly on their export earnings, the establishment of a scheme of stabilization of earnings will help the achievement of our development goals. Under its Sugar Protocol, Fiji, like other ACP sugar producers, has benefited greatly from the guarantee of a stable and reasonably remunerative market.
228.	The Lome agreement is an important beginning. It is a model of compromise and accommodation. It is, we think, a symbol of what can be achieved by positive and purposeful negotiations. But above all, it is a tangible instrument for the reordering of the economic relations of more than one-third of the Members of the United Nations.
229.	This session marks the end of a decade and foreshadows what the world is likely to meet in the 1980s. It is so easy to become discouraged or to be complacent. Though no major war took place, proxy wars continue to be fought in many parts of the world. And in many parts of the world also, peace often remains as ephemeral as ever. Though the number of countries which have achieved independence has increased considerably since the decade which is now coming to an end, the quality of life of the many millions of men, women and children remain at an unacceptably low level. In our view, freedom and independence can only be meaningful if and when the living conditions of the poor and dispossessed are improved to a level in which they can live with dignity.
230.	We believe that, in the coming decade, the United Nations itself must redouble its efforts in order to break what Pope John Paul II described as
"...the cycles of despair in which are imprisoned all those that lack food, shelter or employment; the cycles of under-development that are the consequences of international mechanisms that subordinate the human existence to the domination of partially conceived economic progress; and finally the inhuman cycles of war that spring from the violation of man's fundamental rights and produces still graver violations of them."
